

91 HR 7777 IH: Paycheck Protection Small Business Forgiveness Act
U.S. House of Representatives
2020-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7777IN THE HOUSE OF REPRESENTATIVESJuly 24, 2020Ms. Houlahan (for herself, Mr. Upton, Mr. Flores, Mr. Fitzpatrick, Mr. Welch, Mr. Kustoff of Tennessee, Mr. Palazzo, Mr. Evans, Mr. Carter of Texas, Mr. Rouda, Mr. Barr, Mr. Ferguson, Mr. Guest, Mr. Budd, Mr. Wilson of South Carolina, Mr. Williams, Mr. Lucas, Mr. Cooper, Mr. McCaul, Mr. David P. Roe of Tennessee, Mr. Thompson of Mississippi, Mr. Balderson, Mr. Gibbs, Mr. Curtis, Mr. Bishop of North Carolina, and Mr. Roy) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo provide automatic forgiveness for paycheck protection program loans under $150,000, and for other purposes.1.Short titleThis Act may be cited as the Paycheck Protection Small Business Forgiveness Act.2.Loan forgiveness for PPP loans under $150,000Section 1106 of the CARES Act (Public Law 116–136) is amended—(1)in subsection (e), in the matter preceding paragraph (1), by striking An eligible and inserting Except as provided in subsection (m), an eligible;(2)in subsection (f), by inserting or the information required under subsection (m), as applicable after subsection (e); (3)by striking subsection (h) and inserting the following:(h)Hold harmless(1)In generalA lender may rely on all certifications and documentation submitted by an applicant or eligible recipient pursuant to any requirement in statute regarding covered loans, or rules or guidance promulgated to carry out any action relating to covered loans, from an applicant or eligible recipient attesting that the applicant or eligible recipient has accurately verified all documentation provided to the lender.(2)No enforcement actionWith respect to a lender that relies on the certifications and documentation described in paragraph (1)—(A)no enforcement or other action may be taken against the lender relating to loan origination, forgiveness, or guarantee based on such reliance, including claims under—(i)the Small Business Act (15 U.S.C. 631 et seq.);(ii)sections 3729 through 3733 of title 31, United States Code (commonly known as the False Claims Act);(iii)the Financial Institutions Reform, Recovery, and Enforcement Act (Public Law 101–73);(iv)section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b), chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.), and subchapter II of chapter 53 of title 31, United States Code (collectively known as the Bank Secrecy Act); or(v)any other Federal, State, or other criminal or civil law or regulation; and(B)the lender shall not be subject to any penalties relating to loan origination, forgiveness, or guarantee based on such reliance.; and(4)by adding at the end the following: (m)Forgiveness for covered loans under $150,000(1)In generalNotwithstanding subsection (e), with respect to a covered loan made to an eligible recipient that is not more than $150,000, the covered loan amount shall be forgiven under this section if the eligible recipient submits to the lender a one-page online or paper form, to be established by the Administrator, that attests that the eligible recipient complied with the requirements under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)). Covered individuals (defined under section 4019 of this Act) are not eligible for forgiveness under this subsection. (2)Hold harmlessWith respect to a lender that relies on an attestation submitted by an eligible recipient under paragraph (1), no enforcement action may be taken against the lender for any falsehoods contained in the attestation.(3)Demographic informationThe online or paper form established by the Administrator under paragraph (1) shall include a means by which an eligible recipient may, at the discretion of the eligible recipient, submit demographic information of the owner of the eligible recipient, including the sex, race, ethnicity, and veteran status of the owner.(4)Expenditure informationThe form established by the Administrator under paragraph (1) shall include a process by which an eligible recipient may elect to submit information about the use of the covered loan, including indication of whether the eligible recipient—(A)used 60 percent or more of the covered loan amount for payroll costs as defined in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36));(B)used less than 60 percent of the covered loan amount for payroll costs but is able to document an inability to hire or rehire employees as described under subsection (d)(7)(A); or(C)used less than 60 percent of the covered loan amount for payroll costs but is able to document an inability to return to the same level of business activity as described under subsection (d)(7)(B).(n)Enforcement action against borrowersAn eligible recipient of a covered loan may only be subject to an enforcement action or penalty relating to loan origination, forgiveness, or guarantee of the covered loan if the eligible recipient commits fraud or expends covered loan proceeds on expenses that are not allowable under section 7(a)(36)(F) of the Small Business Act (15 U.S.C. 636(a)(36)(F))..